Citation Nr: 0515738	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-03 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral muscular 
atrophy.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel










INTRODUCTION

The veteran served on active duty from May 1956 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that service connection for hypertension 
and peripheral muscular atrophy is warranted because these 
disorders are due to his period of military service.  

The veteran's service medical records are silent with respect 
to findings of or treatment for hypertension.  However, these 
records contain numerous elevated blood pressure readings.  
These readings include a May 1956 reading of 140/86, December 
1965 reading of 140/90, September 1971 readings of 140/94, 
142/90, and 140/96, and a July 1975 reading of 130/90.  In 
addition, private post service medical records reflect that 
the veteran is in receipt of treatment for hypertension.  

Inasmuch as the issue of whether the veteran has developed 
hypertension as a result of his period of military service is 
a medical question, further examination and medical opinion 
is necessary before the Board may  properly proceed with 
appellate review of this claim.  Moreover, fulfillment of the 
VA's statutory duty to assist the veteran includes the 
conduct of a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment, so that the evaluation of any claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

Review of the claims file reflects that the veteran has 
received treatment at Kaiser Permanente for high blood 
pressure and right hand weakness and numbness.  However, 
although treatment from this facility have been requested by 
the RO, the RO has received no response to this request.  
Accordingly, adjudication of the veteran's claim of 
entitlement to service connection for hypertension and 
peripheral muscular atrophy is deferred pending a response 
from Kaiser Permanente regarding the availability of his 
treatment records.  

Upon consideration of the foregoing, the case is REMANDED for 
the following:

1.  The appellant should be requested to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for hypertension and 
peripheral muscular atrophy since his 
separation from service.  With any 
necessary authorization from the veteran, 
copies of the pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured should be obtained.  
The attempts to obtain such records 
should be documented in the claims file.   
The attention of the RO is specifically 
directed to any treatment reports 
available from Kaiser Permanente.  

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist to ascertain the 
etiology of his hypertension.  The 
veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.  After thoroughly 
reviewing the veteran's records, the 
examiner should provide an opinion as to 
the earliest date of clinical onset of 
hypertension.  Again, the examiner's 
attention is invited to the in-service 
blood pressure readings noted above.  A 
complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  After completion of the above, and 
any additional development deemed 
necessary, the issues on appeal should be 
reviewed, with consideration of all 
applicable laws and regulations.  If the 
issues on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




